Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This office action is a response to applicant’s communication submitted May 11, 2022, wherein claim 19 is amended.  This application is a continuation of US application 14/672705, now US patent 10688116, filed March 30, 3015, which claims benefit of foreign applications EP14162983.2, filed April 1, 2014, EP14176714.5, filed July 11, 2014, and EP14187223.4, filed October 1, 2014.
Claims 1-10 and 12-20 are pending in this application.
Claims 1-10 and 12-20 as amended are examined on the merits herein.

The following rejection of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. (US patent 8080580, of record in previous action) in view of Frank. (Reference of record in previous action)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Mascitti et al. discloses SGLT2 inhibitor compounds for treating diseases in animals related to obesity, type 2 diabetes, and complications thereof. (column 2 lines 14-21) In a particular embodiment the compound is a crystal having a particular formula which is the same as formula (9) in instant claims 2 and 3. (column 3 lines 33-55) Diseases treatable by the claimed method include for example insulin resistance, hyperlipidemia, hyperinsulinemia, obesity, and hypertension. (column 4 lines 4-9) Mascitti et al. further discloses that animals treatable by the disclosed methods include horses. (column 5 lines 55-56) The compound can further be prepared as a cocrystal with L-proline. (column 6 lines 34-35) Complications of diabetes and metabolic syndrome are further described as including insulin resistance, hyperglycemia, atherosclerosis, peripheral vascular disease, and hypertension. (column 22 lines 29-53) Typical doses of the compound administered include about 0.01-1 mg/kg/day. (column 22 lines 62-67) Mascitti et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.
	Frank discloses that equine metabolic syndrome (EMS) is a cluster of physiologic alterations associated with laminitis in horses and ponies. (p. 259 right column second paragraph) EMS also predisposes horses to develop pituitary pars intermedia dysfunction. (p. 259 right column last paragraph) EMS is typically associated with obesity (p. 260 left column second and third paragraphs) and insulin resistance. (p. 260 right column second paragraph) Treatment of EMS includes management of obesity, (p. 263 right column second paragraph) and management of insulin resistance (p. 64 left column second paragraph – right column fourth paragraph) with prevention of laminitis as a goal of treatment. (p. 264 right column last paragraph) Pharmacological therapies can be used to accelerate weight loss or improve insulin sensitivity. (p. 265 left column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome, and that treatment of obesity and IR is a major part of the management of EMS, as well as the prevention of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used in EMS to reduce the likelihood of additional laminitis episodes.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse using the human dosage range described by Mascitti et al., and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 1, 4-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US patent 8987323, of record in previous action) in view of Frank. (Reference of record in previous action)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Cai et al. discloses a crystalline form of a compound which is a SGLT2 inhibitor, and methods of using this compound for treating diseases and conditions affected by SGLT2 inhibition. (column 2 lines 35-46) The subject being treated can include animals such as horses. (column 4 lines 24-28) Diseases treatable include metabolic disorders such as diabetes mellitus, hyperglycemia, insulin resistance, metabolic syndrome, hyperinsulinemia, hypertension, obesity, and atherosclerosis. (column 4 lines 44-56) Cai et al. also discloses the compound as an L-proline complex. (column 7 lines 28-36) The compounds can be prepared in pharmaceutical forms for oral administration. (column 12 lines 7-18) The compounds can be administered in varying amounts between 1 and 4 times per day. (column 19 lines 43-57) Cai et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.
	Frank discloses that equine metabolic syndrome (EMS) is a cluster of physiologic alterations associated with laminitis in horses and ponies. (p. 259 right column second paragraph) EMS also predisposes horses to develop pituitary pars intermedia dysfunction. (p. 259 right column last paragraph) EMS is typically associated with obesity (p. 260 left column second and third paragraphs) and insulin resistance. (p. 260 right column second paragraph) Treatment of EMS includes management of obesity, (p. 263 right column second paragraph) and management of insulin resistance (p. 64 left column second paragraph – right column fourth paragraph) with prevention of laminitis as a goal of treatment. (p. 264 right column last paragraph) Pharmacological therapies can be used to accelerate weight loss or improve insulin sensitivity. (p. 265 left column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome, and that treatment of obesity and IR is a major part of the management of EMS, as well as the prevention of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used in EMS to reduce the likelihood of additional laminitis episodes.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse, and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables, and because Cai discloses that once per day is within the range of dosing frequencies disclosed.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. in view of Frank as applied to claims 1-15 and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Mascitti et al. and Frank are discussed above.  Mascitti et al. in view of Frank does not disclose a 1:1:1 complex of a SGLT2 inhibitor with proline and water as described in claims 16 and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Mascitti et al. in the disclosed method of Mascitti et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Mascitti et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. in view of Frank as applied to claims 1, 4-10, 12-15, and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Cai et al. and Frank are discussed above.  Cai et al. in view of Frank does not disclose any compound falling within the scope of structures or crystalline complexes described in claims 2, 3, 16, and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Cai et al. in the disclosed method of Cai et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Cai et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Furthermore even assuming for the sake of argument that the above cited references do not render obvious treatment of pituitary pars intermedia dysfunction (PPID) for example as claimed in present claim 19, methods of treating PPID would be obvious for reasons given above, further in view of Frank 2013. (“Insulin dysregulation” Equine Veterinary Journal vol. 46 pp. 203-112, reference previously included with 1/19/2022 PTO-892)
Specifically, Frank 2013 discloses that obesity, systemic inflammation, and PPID are all potential causes of insulin resistance in horses. (p. 104 left column last paragraph) Insulin resistance commonly occurs with, and is exacerbated by, PPID. (p. 106, “Insulin resistance and PPID” and “Convergence of PPID and EMS”) In view of these teachings, it would be obvious to one of ordinary skill in the art to treat insulin resistance in the sub-population of horses suffering from IR complicated by PPID, rendering the treatment of PPID obvious.

Response to Arguments
Applicant’s arguments, submitted May 11, 2022, and the declaration of Dr. Nicholas Frank under 37 CFR 1.132 submitted June 9, 2022, have been fully considered with respect to the above grounds of rejection and not found to be persuasive to remove the rejections.  Applicant reiterates arguments previously of record.
Firstly, Applicant argues that Mascitti is primarily directed to particular formulations of SGLT2 inhibitors and does not specifically describe treating laminitis and/or pituitary pars intermedia dysfunction (PPID) in an equine subject.  However, as has been discussed previously in the rationale for this rejection, Mascitti discloses treatment of various metabolic conditions including obesity, insulin resistance, and hyperinsulinemia which are known in the art, as described in the secondary reference Frank et al., to be associated with and involved in the pathogenesis of laminitis and PPID.  A rejection under 35 USC 103 is based on what one of ordinary skill in the art would have determined from the art as a whole, and cannot be negated merely by showing that a particular reference does not literally disclose some element of the claims.
Secondly, Applicant argues that determining the appropriate dosage of a new therapeutic agent in a non-human animal is unpredictable and that one of ordinary skill in the art would not have assumed that a dosage described for a human subject could be translated to a dosage for a horse.  However as has been discussed previously, even if the optimal dose for an equine subject could not be predicted theoretically based on results from other species, it could be determined experimentally by one of ordinary skill in the art without undue experimentation.  While the results of such experiments might be unpredictable, the experiments themselves would not be unduly difficult or burdensome.
Furthermore Applicant argues that the fact that SGLT2 inhibition can be used to treat obesity or insulin resistance in a subject not suffering from laminitis or PPID renders the claims non-obvious because treating these metabolic conditions does not necessarily lead to treating laminitis or PPID.  While it is true that such an argument is persuasive against a rejection based on inherency, it does not overcome a finding of obviousness, since it would be obvious that there exists a population of horses suffering from laminitis or PPID wherein obesity, insulin resistance, hyperinsulinemia, or some other condition responsive to SGLT2 inhibition is a contributing factor.
Finally, Applicant argues that there is no reasonable expectation that treating a horse for obesity or insulin resistance using a SGLT2 inhibitor would successfully treat laminitis or PPID, as the fact that disorders are related does not necessarily mean that treating one would result in treating the other.  However, Frank et al. specifically suggests that treating these conditions can be beneficial as an element of the treatment of equine metabolic syndrome aimed at reducing the likelihood of additional laminitis episodes.  Specifically, the section titled “treatment” on p. 265 of this reference specifically suggests using medical therapies to accelerate weight loss and improve insulin sensitivity.  While the reference specifically suggests levothyroxine and metformin ad drugs to be used for this purpose, one of ordinary skill in the art would have seen this disclosure as more generally indicating that other drugs that can reduce weight and/or improve insulin sensitivity could be effective for this purpose.
With respect to the rejections based on the reference Cai, Applicant makes similar arguments, which are found not persuasive for the same reasons given above.
In addition to the arguments submitted in the 5/11/2022 response, the declaration of Dr. Nicholas Frank under 37 CFR 1.132 presents further arguments.  The declarant, who is an author of the references Frank et al. and Frank et al. 2013 previously of record, argues that the understanding of laminitis has changed since the publication of the original Frank et al. reference in 2009.  In particular, the declarant argues that laminitis has been found to be associated with hyperinsulinemia rather than insulin resistance, and that new mechanisms by which insulin dysregulation leads to laminitis are being studied.  The declarant further states that medical treatments directly treating hyperinsulinemia and laminitis are of the highest priority.  These statements are consistent with the review of the literature in the reference Frank et al. 2013 previously of record. (“Insulin dysregulation” Equine Veterinary Journal (2014) pp. 103-112, DOI: 10.1111/evj.12169) According to MPEP 2145(II), “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.” The fact that it has later been discovered that administering therapies that reduce hyperinsulinemia might be particularly effective in the treatment of laminitis does not negate a finding of obviousness based on the existing knowledge of the usefulness of SGLT2 inhibition to treat insulin resistance.
Moreover insulin resistance and hyperinsulinemia are not two completely distinct conditions.  For example McGowan et al., (Reference included with PTO-892) in describing insulin levels in insulin resistant horses, uses serum insulin concentration as a proxy for insulin resistance, indicating that hyperinsulinemia is at least an indicator of insulin resistance.  In additional Frank et al. 2013 discloses that hyperinsulinemia is both a cause of and a consequence of insulin resistance. (p. 103 right column last paragraph, p. 104 figure 1) Therefore horses affected by hyperinsulinemia are not a separate population form those affected by insulin resistance.
Finally the declaration, and other data of record, do not establish any finding of secondary considerations regarding the claimed treatment methods.  As discussed in the preceding paragraph, the previously cited reference Frank et al. 2013, published before the effective filing date of the claimed invention, recognized the specific link between hyperinsulinemia and laminitis that the declarant describes.  The reference Asplin et al. (Reference included with PTO-892) already recognized that hyperinsulinemia can induce laminitis in ponies.  The declaration of Frank does not introduce any concrete data regarding the treatment of hyperinsulinemia, but rather makes general statements as to the recent art in the treatment of laminitis.  Looking to data already of record in the specification as originally filed, example 4 on pp. 52-53 discloses that administering a SGLT2 inhibitor to insulin resistant obese horses reduces insulin levels and improves insulin sensitivity, but this is not unexpected in view of, for example the general disclosures of hyperinsulinemia as a condition responsive to SGLT2 inhibition by Cai et al. and Mascitti et al.  Examples 7-9 on pp. 55-57 additionally disclose effects of SGLT2 inhibition on horses with equine metabolic syndrome, PPID, laminitis, insulin resistance, and hyperinsulinemia.  In total, the evidence of record discloses that SGLT2 inhibition affects a number of different related conditions, including both insulin resistance and hyperinsulinemia.  However, the evidence does not disclose any unexpected improvement over the prior art, for example by comparing it to known insulin-sensitizing agents such as metformin or showing clinical improvement other than what would be expected based on the cited prior art.
For these reasons the rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10688116. (of record in previous action, herein referred to as ‘116) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘116 anticipate the claimed invention.  Specifically, claim 1 of ‘116 claims a method of treating or preventing disorders including laminitis, pituitary pars intermedia dysfunction, and equine metabolic syndrome in an equine subject comprising administering to a subject a compound falling within the scope of formulae (1) and (18) in claims 2 and 3.  Claim 9 of ‘116 further specifies the same dosage recited in instant claim 1.  Dependent claims 2-8 and 10-16 of ‘118 further add the same additional limitations in the exact same words as instant claims 4-10 and 12-18, thereby anticipating the claims.  As Applicant has declined to traverse this rejection it is deemed proper and maintained.

Claims 1-6, 8-10, 12-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 11, and 14-17 of U.S. Patent No. 10555958. (of record in previous action, herein referred to as ‘958) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘958 anticipate the claimed invention.  Specifically, claim 1 of ‘958 claims a method for treating a metabolic disorder in an equine animal comprising administering a composition comprising  1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3.  Claims 2 and 3 of ‘958 further define the metabolic disorder as including various disorders recited in instant claim 1 including equine metabolic syndrome, pituitary pars intermedia dysfunction, and laminitis.  Claim 7 of ‘958 recites the same dosage recited in instant claim 1, thereby anticipating instant claims 1-3.  Claims 2 and 3 of ‘958 also recite insulin resistance, thereby rendering obvious instant claims 4, 5, and 18 wherein the condition being treated is associated with insulin resistance.  Claim 5 of ‘958 recites the same additional limitation as instant claim 6.  Claim 6 of ‘958 recites oral or parenteral administration, anticipating instant claim 9 and 10.  Claims 15-17 of ‘958 define the SGLT2 inhibitor as a complex with proline, anticipating instant claim 8.  Claims 11 and 14 of ‘958 define dosages of the SGLT2 inhibitor anticipating the doses recited in instant claims 11-13.  Claim 9 of ‘958 specifies that the SGLT2 inhibitor is administered once per day, anticipating instant claim 14.  As Applicant has declined to traverse this rejection it is deemed proper and maintained.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/13/2022